Citation Nr: 1431620	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, evaluated as 10 percent disabling as of October 6, 2008, and as 30 percent disabling beginning December 28, 2009.

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to March 8, 2010 and as 10 percent disabling beginning March 8, 2010.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

4.  Entitlement to an effective date earlier than October 6, 2008 for the grant of service connection for coronary artery disease.

5.  Entitlement to an effective date earlier than March 26, 2009 for the grant of a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to an effective date earlier than March 26, 2009 for the grant of Dependants' Educational Assistance under 38 U.S.C.A. §, Chapter 35.

7.  Entitlement to an effective date earlier than March 26, 2009, for the grant of a 70 percent rating for PTSD.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for rheumatic fever with residual heart murmur of mitral regurgitation.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a stroke, now also claimed as mild sensory neuropathy, left side, and as sub-cortical cerebralvascular accident (CVA).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972, from July 1973 to March 1986, and from December 1990 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Although the RO has determined that new and material evidence has not been submitted to reopen the claims for service connection for rheumatic fever with residual heart murmur of mitral regurgitation and residuals of a stroke, now also claimed as mild sensory neuropathy, left side, and as sub-cortical CVA, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran appeared and presented oral testimony in support of his claims at an RO hearing conducted in February 2010.  A copy of the hearing transcript has been reviewed and is associated with the claims folder.

The issues of entitlement to an increased rating for coronary artery disease, entitlement to an increased rating for bilateral hearing loss, entitlement to an increased rating for PTSD, and entitlement to an earlier effective date for the grant of the 70 percent rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran filed a claim for a heart condition on March 26, 1986, within one year of his March 7, 1986, separation from service. 

2. His 1986 claim of entitlement to service connection for a heart condition was denied by the RO in 1986 and coded as nonservice-connected rheumatic fever, with residual heart murmur of mitral regurgitation, pursuant to Diagnostic Code 7099-7000; and a 1989 Board decision denied the appeal of this claim as service connection for chronic residuals of rheumatic fever, including cardiovascular disease.

3. In a December 2010 decision, the Veteran was awarded service connection for ischemic heart disease based on presumed exposure to herbicides during service.

4. The denial of his 1986 claim is reasonably construed as denying the same covered herbicide disease for which compensation was awarded in December 2010.
5.  The Veteran's 1996 claim for TDIU was denied by a July 1997 decision and not appealed.

6. There is no evidence of entitlement to TDIU, prior to the current claim for TDIU that was received on March 26, 2009.

7.  The earliest that the Veteran was found to have a total service-connected disability permanent in nature is March 26, 2009, which is the effective date for the grant of eligibility to Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

8.  In an unappealed Board decision issued in October 1989, the Board denied service connection for rheumatic fever with subsequent murmur.

9.  The evidence associated with the claims file subsequent to the October 1989 denial is cumulative or redundant of the evidence previously of record or is not sufficient to raise a reasonable possibility of substantiating the claim for service connection for rheumatic fever with residual heart murmur of mitral regurgitation.

10.  In an unappealed rating decision issued in October 1994, the Board denied service connection for a stroke.

11.  The evidence associated with the claims file subsequent to the October 1994 denial is cumulative or redundant of the evidence previously of record or is not sufficient to raise a reasonable possibility of substantiating the claim for service connection for residuals of a stroke, now also claimed as mild sensory neuropathy, left side, and as sub-cortical CVA.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 8, 1986, for a grant of service connection for coronary artery disease has been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.816(c) (2013).

2.  The criteria for an effective date prior to March 26, 2009, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.400 (2013).

3.  The criteria for entitlement to an earlier effective date prior to March 26, 2009 for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C. Chapter 35, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.400 (2013).

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for rheumatic fever with residual heart murmur of mitral regurgitation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

5.  New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of a stroke, now also claimed as mild sensory neuropathy, left side, and as sub-cortical CVA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Id. 

In July 2004, April 2009 and March 2011 letters, issued prior to the initial adjudication of the claims to reopen, the agency of original jurisdiction notified the Veteran of the evidence needed to substantiate his claims for service connection and of the evidence required under Kent, supra, regarding new and material evidence to reopen a previously denied claims.  

The July 2004 and April 2009 letters did not explicitly tell the Veteran of the reasons for the 1994 denial of his claim for service connection for a stroke.  However, the Veteran was previously sent a copy of the October 1994 decision; and he received rating decisions and statements of the case, which informed him of the specific reason for the prior denial.  While these post-decisional documents could not constitute VCAA notice, they should have put the Veteran on notice as to what was required.  He has had months, and in some cases years, to respond to the notice.  Hence the Veteran had a meaningful opportunity to participate in the adjudication of the claim and was not prejudiced by the absence of full VCAA notice. 

The appeals for earlier effective dates for the grant of service connection for coronary artery disease, the grant of entitlement to TDIU, and the grant of entitlement to DEA benefits, arise from the Veteran's disagreement with the effective date assigned after the grant of service connection, TDIU and DEA benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
 
VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  The Veteran has not been afforded a VA examination with regard to his claims to reopen.  However, an examination is not required prior to reopening the finally denied claim.  38 C.F.R. § 3.159(c)(4)(iii). 

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits. 

Earlier Effective Date Claims

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  
38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816 (2013).  Under that regulation, a Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include prostate cancer.  See 38 C.F.R. § 3.186(b) (2013); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  [It is noted that the effective date for the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Service Connection for Coronary Artery Disease

A December 2010 rating decision granted service connection for coronary artery disease, effective October 6, 2008, the date evidence of a diagnosis of coronary artery disease was received.  The decision was based on the presumption of herbicide exposure from service in Vietnam, VA and private treatment records received in October 2008 showing diagnosis of coronary artery disease, and the report of a January 2010 VA examination report showing a current diagnosis of coronary artery disease.

In this case, the record shows that VA received a claim for residuals of rheumatic fever from the Veteran on March 26, 1986, within one year of his separation from service on March 7, 1986. The RO denied this claim in June 1986, coding it as nonservice-connected rheumatic fever, with residual heart murmur of mitral regurgitation, pursuant to Diagnostic Code 7099-7000. The Veteran perfected an appeal of this decision, and a 1989 Board decision denied service connection for chronic residuals of rheumatic fever, including cardiovascular disease. 

Based on this evidence the Board finds that pursuant to 38 C.F.R. § 3.816(c)(1), the earlier decisions denying  the Veteran's 1986 claim must be construed as denying compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation was awarded by the RO in December 2010.  Accordingly, applying this provision, because the March 1986 claim was received within one year of the Veteran's separation from service, the Board finds that the appropriate effective date for his claim of entitlement to service connection for coronary artery disease is March 8, 1986, the day after his separation from service. See 38 C.F.R. §§ 3.816(c)(1) and (3) (2013). 

Earlier Effective Date for Grant of TDIU

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2013).

The Veteran has reported that he has been unable to work due to his service-connected disabilities since July 1993 or June 1994.  See October 1996 and March 2010 TDIU applications.  The Veteran's initial formal application for TDIU, filed in October 1996, was ultimately denied in a July 1997 RO rating decision, as he did not meet the scheduler criteria for a TDIU and the evidence of record did not show that he was precluded from obtaining maintaining substantially gainful employment, due to service-connected disabilities.  The Veteran did not appeal this decision.  

The Veteran filed another informal claim for TDIU on March 26, 2009, which was denied in a June 2009 rating decision.  The Veteran appealed this decision and submitted a formal application for TDIU in March 2010.  

In response to his appeal, he was afforded VA examinations of his service-connected disabilities in April 2009, including tinea pedis and tinea cruris, duodenal ulcer disease, hearing loss and tinnitus, and PTSD.  The examiner concluded that the tinea pedis, tinea cruris, and duodenal ulcer disease would not prevent the Veteran from performing activities of daily living or occupational activities.  The examiner found that the Veteran's hearing loss and tinnitus would not preclude employment for the Veteran, but that many employment settings would be expected to be difficult for him.  Furthermore, he found that the Veteran's PTSD symptoms remained severe and debilitating, and that they caused impairment in his employment functioning.  In a May 2011 rating decision, based on the results from the 2009 and 2010 VA examinations, the RO granted the Veteran entitlement to a TDIU, effective March 26, 2009.

The evidence of record does not show that the Veteran filed a formal or informal claim for TDIU after the July 1997 denial and before the March 26, 2009 claim. Moreover,  the Board notes that assignment of an effective date for TDIU is not based solely on the date of receipt of the TDIU claim.  Consideration must also be given to whether there is entitlement to the benefit sought, and there is insufficient evidence that the Veteran was unable to obtain substantially gainful employment during this timeframe.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400. 

Review of the claims file shows that prior to March 26, 2009, the Veteran's service-connected disabilities included: PTSD, evaluated as 30 percent disabling, coronary artery disease, evaluated as 10 percent disabling, duodenal ulcer disease with dyspepsia, evaluated as 10 percent disabling, hearing loss, evaluated as noncompensable, tinnitus, evaluated as 10 percent disabling, tinea pedis, evaluated as noncompensable, and tinea cruris, evaluated as noncompensable.  His combined evaluation was 50 percent.  Therefore, he did not meet the schedular criteria for TDIU prior to March 26, 2009.  

Furthermore, there is no persuasive evidence that the Veteran was precluded from engaging in gainful employment solely due to his service-connected disabilities prior to March 26, 2009, thus, even if an informal claim had been filed, an earlier effective date was not warranted because entitlement did not arise prior to the assigned date of March 26, 2009. While the Veteran was receiving Social Security Administration benefits from 1994, there is no indication that his receipt of these benefits was solely due to his service-connected disabilities, and the medical evidence of record does not indicate that his service-connected disabilities were of such severity to render him unable to secure and follow substantial gainfully employment.  Accordingly, an effective date prior to March 26, 2009, for the award of TDIU is not warranted.

Earlier Effective Date for Eligibility to DEA under 38 U.S.C.A. § Chapter 35

For purposes of this claim, the grant of Chapter 35 benefits is dependent on the presence of a total disability, permanent in nature resulting from service-connected disability.  38 U.S.C. § 3501(a)(1).  The Veteran has never been rated as 100 percent disabled at any time.  The highest evaluation assigned for compensation purposes has been 70% disabling, effective from March 26, 2009.  Additionally as noted above, the Board has determined that the correct effective date for the assignment of the Veteran's TDIU is March 26, 2009.  As such, the Board finds that March 26, 2009, is the first time the Veteran was determined to be totally disabled as a result of service-connected disabilities.  The right to Chapter 35 benefits requires a total disability rating.  The evidence of record demonstrates that the earliest that a total disability rating is warranted is March 26, 2009.  Therefore, this is the effective date assigned for the grant of Chapter 35 benefits.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.
Rheumatic Fever With Residual Heart Murmur of Mitral Regurgitation

The Veteran filed an initial claim for service connection for rheumatic fever in March 1986.  In a June 1986 rating decision, the RO denied service connection for rheumatic fever with subsequent murmur, based on a finding that the condition was not incurred in service.  The Veteran appealed, and in October 1989, the Board issued a decision, denying service connection for chronic residuals of rheumatic fever, including cardiovascular disease, based on a finding that the condition was not incurred in or aggravated by service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in November 2010.

At the time of the October 1989 denial, the evidence of record included service treatment records, private treatment records, the reports of VA examinations in May 1986 and December 1988, and the transcript of a RO hearing in January 1987.  

Service treatment records show that the Veteran manifested a functional heart murmur during his first period of service.  Specifically, during hospitalization in August 1971, physical examination revealed a Grade I/VI systolic ejection murmur.  During private treatment in April 1972, after his first period of service, it was noted that the Veteran had an apical systolic murmur, and that rheumatic fever needed to be ruled out.  During VA examination in July 1972, physical examination revealed  a Grade I/VI systolic murmur, which disappeared with inspiration and was functional in origin.  There was no heart disease found at that time.  On service entrance examination in July 1973, the Veteran denied having had rheumatic fever, and on physical examination, his heart was normal.  During his second period of service, the Veteran reported on several occasions, a history of rheumatic fever or possible rheumatic fever in the past.  He was treated prophylactically on a monthly basis.  A December 1980 echocardiogram was within normal limits, and it was noted at that time that the Veteran was status post rheumatic fever without evidence of cardiac symptoms or disease on evaluation in 1976.  The diagnosis was status post rheumatic fever with no evidence of rheumatic heart disease.  Treatment notes from October 1981 show that the Veteran denied having problems associated with rheumatic fever, and his heart exhibited a regular rate and rhythm without murmur.  On periodic service examination in January 1983, the Veteran reported having had heart trouble.  On physical examination, a murmur of mitral regurgitation was present.  During a workup for possible heart disease in September 1983, it was noted that the Veteran had no heart disease, but only a functional murmur.  Discontinuation of rheumatic fever prophylaxis was recommended.  It was also noted that the Veteran had a history of active rheumatic fever with lower extremity arthritis and murmur in 1972, but that the only documentation was his account of it, and that he had since been felt to be normal in 1976, but rheumatic fever prophylaxis was recommended.  Physical examination at that time revealed a Grade I-II/VI early to midsystolic decrescendo murmur at the left sternal border and midprecordium.  On service discharge examination in March 1986, the Veteran reported that he had rheumatic fever, but denied having had shortness of breath, pain, or pressure in his chest, palpitation or a pounding heart, heart trouble, and high or low blood pressure.  On physical examination, there was a precordial Grade II-III cardiac murmur, which was asymptomatic.   

On VA examination in May 1986, the Veteran's heart exhibited an early decrescendo systolic murmur with no rubs or gallops.  Chest X-rays were normal, and after an echocardiogram, the diagnosis was history of rheumatic fever with murmur of mitral regurgitation, but not hemodynamically significant, asymptomatic.

During his January 1987 RO hearing, the Veteran reported that he contracted rheumatic fever three or four days after his discharge from his first period of service, in April 1972, and that he was treated by his private physician at that time.

On VA examination in January 1988 and January 1989, the cardiologist noted that the Veteran was in functional Class I and therapeutic Class A.  The chest X-ray showed no disease, and the cardiac silhouette was within normal limits.  The electrocardiogram was also within normal limits, and the echocardiogram showed normal anatomy of the valves and no evidence of rheumatic valvular disease.  His diagnoses were history of rheumatic fever with valve involvement, cardiac murmur possibly secondary to the above, and history of heart murmur, asymptomatic.  

The medical evidence added to the record since the October 1989 denial includes outpatient treatment records from the VA Medical Centers in Biloxi, Mississippi dated from August 2005 to August 2010 and Jackson, Mississippi dated from July 1992 to November 2011.  These records are negative for any evidence of treatment or complaints related to residuals of rheumatic fever, including heart murmur.  The record also includes the report of a VA examination in January 2010, during which the Veteran denied any treatment for rheumatic fever since his initial treatment was discontinued in 1986.  This evidence does not indicate that the Veteran has any current residuals of rheumatic fever, including heart murmur, that were caused or aggravated during active military service.  Therefore, while new, these additional VA treatment records and VA examination reports are not material because they do not relate to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current residuals of rheumatic fever, including heart murmur, that were incurred or aggravated during active military service.  Accordingly, this evidence is not new and material.

The record also includes statements from the Veteran, that he contracted rheumatic fever and a heart murmur as a result of his active military service.  While new, and presumed credible, these statements are not material because although they relate to an unestablished fact necessary to substantiate the Veteran's claim, i.e., whether the Veteran has current residuals of rheumatic fever, including heart murmur, that were incurred or aggravated in service; they do not raise a reasonable possibility of substantiating the claim by showing that the Veteran has any current residuals of rheumatic fever, including heart murmur, that were incurred or aggravated in service.  In this regard, the Board notes that the Veteran is competent to report what he experienced in service, and the symptoms of any current heart disability; however, as a layperson; he does not have the expertise to opine that any such disability was caused or aggravated in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).  In addition, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the Veteran's statements are not new and material.  

The Board also notes that whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328  (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while the Veteran has reported suffering from residuals of rheumatic fever, including heart murmur, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of rheumatic fever or any residuals of rheumatic fever, including heart murmur, since the filing of his current claim in December 2010.  In the absence of proof of a current disability, there is no valid claim of service-connection, and no duty to assist would be triggered by any evidence that was submitted after the 1989 denial. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

In sum, the evidence received since the October 1989 Board decision does not constitute competent evidence tending to show that the Veteran has any current residuals of rheumatic fever, including heart murmur that were incurred or aggravated in service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board concludes that new and material evidence has not been presented to reopen this claim.  The preponderance of the evidence is against reopening the claim, and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

Residuals of a Stroke, Now Also claimed as mild sensory neuropathy, left side,
and as Sub-Cortical CVA

The Veteran filed an initial claim for service connection for a stroke in June 1992.  In an October 1994 rating decision, the RO denied service connection for a stroke, based on a finding that since a stroke was not diagnosed in service, the claimed residuals cannot be service-connected.  The Veteran did not file an appeal and the decision became final.  

The Veteran's current claim to reopen was received in March 2009.  In a June 2009 rating decision, the RO recharacterized the claim as entitlement to service connection for residuals of a stroke, now also claimed as mild sensory neuropathy, left side, and as sub-cortical CVA, based on the Veteran's reports in his March 2009 petition to reopen, and found that no new and material evidence had been received to reopen the previously denied claim.

At the time of the October 1994 denial, the evidence of record included a September 1991 service Medical Evaluation Board report, which indicates that the Veteran experienced subjective loss of sensation in the left upper extremity.  EMG of the left arm was within normal limits and MRI of the head showed large sella turcia, but was otherwise normal.  Test results regarding the left upper extremity were inconsistent and the conclusion was that the Veteran's complaints were related to his service-connected PTSD.  The record also included the report of an August 1994 VA examination.  The examiner noted that examination of his mentation was unremarkable; cranial nerves 2-12 were intact with no signs of increased intracranial pressure or focal neurological deficits with the exception of mild facial asymmetry with a little drooping of the left nasolabial fold; motor examination was unremarkable; and there was normal muscle tone and strength with no atrophy, fasciculation or abnormal movement detectable.  Sensory examination was abnormal, in that the Veteran claimed that over the entire half of the body, from the forehead down to the toes, temperature and pain stimuli didn't feel as acute as they did on the right side, but he could not define the difference further.  On physical examination, his coordination was normal; gait, station and Romberg were normal; deep tendon reflexes were all 1+ and symmetrical; and he had no pathologic signs.  The examiner's impression was "presumed residuals, mainly of a sensory nature and certainly non-disabling from a cerebrovascular event [and] vascular headaches, by history."

The medical evidence added to the record since the October 1994 denial includes outpatient treatment records from the VA Medical Centers in Biloxi, Mississippi dated from August 2005 to August 2010 and Jackson, Mississippi dated from July 1992 to November 2011, private treatment records from Forest General Hospital, and the transcript of a February 2010 RO hearing.  None of these records show that the Veteran sustained a stroke during service, or that he has a current diagnosis of a stroke, or any current residuals of any neurological event occurring during his active military service.  Therefore, while new, this additional evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current residuals of a stroke that were incurred or aggravated during active military service.  Accordingly, this evidence is not new and material evidence sufficient to reopen his claim.

The record also includes statements from the Veteran, that he has current residuals of a stroke sustained during active military service.  While new, and presumed credible, these statements are not material because although they relate to an unestablished fact necessary to substantiate the Veteran's claim, i.e., whether he has current residuals of a stroke that were incurred or aggravated in service; they do not raise a reasonable possibility of substantiating the claim by showing that the Veteran has any current residuals of a stroke that were incurred or aggravated in service.  In this regard, the Board notes that the Veteran is competent to report what he experienced in service, and the symptoms of any current neurological disability; however, as a layperson; he does not have the expertise to opine that any such disability was caused or aggravated in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).  In addition, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the Veteran's statements are not new and material evidence.  

The Board also notes that whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328  (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while the Veteran has reported suffering from residuals of a stroke or other cerebrovascular accident, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of a stroke or any residuals of a stroke or other neurological disorder since the filing of his current claim in March 2009.  In the absence of proof of a current disability, there is no valid claim of service-connection, and no duty to assist would be triggered by any evidence that was submitted after the 1989 denial. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

In sum, the evidence received since the October 1994 rating decision does not constitute competent evidence tending to show that the Veteran has any current residuals of a stroke that were incurred or aggravated in service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating any of this claim.  

Accordingly, the Board concludes that new and material evidence has not been presented to reopen this claim.  The preponderance of the evidence is against reopening the claim, and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

ORDER

An effective date of March 8, 1986, for the grant of service connection for coronary artery disease is granted, subject to the statutes and regulations governing the payment of monetary benefits.
 
An effective date earlier than March 26, 2009, for the grant of entitlement to a TDIU is denied.

An effective date earlier than March 26, 2009, for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C. Chapter 35 is denied.

New and material evidence has not been received, and the appeal to reopen the claim for service connection for rheumatic fever with residual heart murmur of mitral regurgitation is denied.

New and material evidence has not been received, and the appeal to reopen the claim for service connection for residuals of a stroke, now also claimed as mild sensory neuropathy, left side, and as sub-cortical CVA, is denied.

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The most recent VA examinations in connection with the Veteran's service-connected coronary artery disease was conducted in January 2010.  April 2011 treatment records from the Sonny Montgomery VA Medical Center in Jackson, Mississippi show that the Veteran reported that he was referred to a local cardiologist for chest pains and that he had undergone a heart catheterization at the VA Clinic in Hattiesburg, Mississippi.  The Board notes that records of this treatment are not currently associated with the claims file or the Virtual VA e-folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claim on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claim, as they may indicate that his coronary artery disease has undergone an increase in severity since his last VA examination.  As such, a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b) .

Additionally the veteran was last examined by VA over four years ago, in January 2010.  Given the length of time since the last VA examination a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted over four years ago, in February 2010.  The Veteran's testimony during his October 2010 RO hearing suggests that his disability may have undergone an increase in severity since that time.  See February 2010 RO hearing transcript.  Given the Veteran's reports of increased symptomatology, as well as the length of time since the last VA examination, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Turning to the Veteran's claim for an earlier effective date for the assignment of the 70 percent rating for the service-connected PTSD, the Board finds this issue to be inextricably intertwined with the claim for an increased rating for PTSD that is being remanded.  Indeed, to assign an earlier effective date for a 70 percent rating for the Veteran's psychiatric disability would clearly impact his claim for an increased rating for that condition.  Accordingly, adjudication of the Veteran's claim for an effective date earlier than March 26, 2009 for the grant of a 70 percent rating for PTSD is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

With regard to the claim for an increased rating for service-connected bilateral hearing loss, the Board finds that the medical evidence is inadequate for rating purposes.  The Veteran was afforded VA audiology examinations in connection with his claim in April 2009 and March 2010.  While the examiners provided audiometric findings, neither of them commented on the functional effects caused by the Veteran's hearing disability. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (interpreting 38 C.F.R. §§ 4.10 , 4.85(a) (2013)).  As such, the Board finds that another examination is necessary.
The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after July 2012.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease, hearing loss, or PTSD  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.  See 38 U.S.C.A. § 5103A(b)

The RO should also obtain any outstanding VA medical records dated from July 2012, including records from the Sonny Montgomery VA Medical Center in Jackson, Mississippi and the Hattiesburg Community Based Outpatient Clinic (CBOC) in Hattiesburg, Mississippi.  

2.  After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease.  The claims folder, including a copy of this REMAND, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should identify all present symptoms and manifestations attributable to the Veteran's coronary artery disease, in accordance with the rating criteria specified at 
38 C.F.R. § 4.104 , Diagnostic Codes 7005 (2013).  In this regard, the examiner should, among other things, provide the following information:

The examiner should provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency. 

In providing the above opinion the examiner should be advised that VA regulation require METs testing for evaluating cardiovascular disabilities in all cases unless there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should document the reason for not performing METs testing and he or she should provide an estimate of the level of activity expressed in METs that is supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope. 

In providing the above opinion the examiner should take into account the fact that the Veteran is both competent and credible to report on the observable symptoms of his coronary artery disease even when the symptoms are not documented in his medical records.

If there was a material change in the severity of the Veteran's disability at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the disability before and after the change.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. All indicated studies should be performed. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. All indicated studies should be performed.  All symptoms should be reported and a Global Assessment of Functioning score provided.  

5. After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


